DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A computer, including a processor and a memory, the memory including instructions to be executed by the processor to generate a first color image of a road environment, determine one or more value decompositions of one or more of the red, green, and blue channels of the first color image, obtain one or more modified singular value decompositions by modifying respective ones of the singular value decompositions by a non-linear equation and reconstruct a second color image based on the modified one or more singular value decompositions. The instructions can include further instructions to train a deep neural network based on the second color image and operate a vehicle based on the deep neural network.”
         
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants claims 1, 11 are allowed, the claims 2-10, 12-20 are also allowed based on their dependency upon the independent claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        Schulter et al. (US Pub. No.: 2020/0394814 A1) teaches “Systems and methods for road typology scene annotation are provided. A method for road typology scene annotation includes receiving an image having a road scene. The image is received from an imaging device. The method populates, using a machine learning model, a set of attribute settings with values representing the road scene. An annotation interface is implemented and configured to adjust values of the attribute settings to correspond with 

          Gu et al.  (US Pat. No.: 10,984,545 B2) teaches “Techniques for estimating depth for a video stream captured by a monocular image sensor are disclosed. A sequence of image frames are captured by the monocular image sensor. A first neural network is configured to process at least a portion of the sequence of image frames to generate a depth probability volume. The depth probability volume includes a plurality of probability maps corresponding to a number of discrete depth candidate locations over a range of depths defined for the scene. The depth probability volume can be updated using a second neural network that is configured to generate adaptive gain parameters to integrate the DPVs over time. A third neural network is configured to refine the updated depth probability volume from a lower resolution to a higher resolution that matches the original resolution of the sequence of image frames. A depth map can be calculated based on the depth probability volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667